Affirmed and Opinion Filed July 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01246-CR

                        ALEXANDER JAMES GABRIEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-81517-10

                               MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                               Opinion by Chief Justice Wright

       Alexander James Gabriel appeals from the adjudication of his guilt for robbery. See TEX.

PENAL CODE ANN. § 29.02 (West 2011). The trial court assessed punishment at fourteen years’

imprisonment. On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See
Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying duties of

appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
121246F.U05                                             /Carolyn Wright/
                                                        CAROLYN WRIGHT
                                                        CHIEF JUSTICE
 
 
 
 




                                                 ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


ALEXANDER JAMES GABRIEL,                           Appeal from the 401st Judicial District
Appellant                                          Court of Collin County, Texas (Tr.Ct.No.
                                                   401-81517-10).
No. 05-12-01246-CR       V.                        Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered July 25, 2014



 

 




                                            ‐3‐